COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        John William Palmer v. The State of Texas

Appellate case number:      01-18-00367-CR

Trial court case number:    1584989

Trial court:                263rd District Court of Harris County

       On June 11, 2018, and June 20, 2018, appellant, John William Palmer, filed a
“Request for a Copy of the Order Dated Monday May 21, 2018.” We dismiss his
motions as moot. See Palmer v. State, No. 01-18-00367-CR, 2018 WL 2925712 (Tex.
App.—Houston [1st Dist.] June 12, 2018, pet. filed) (mem. op., not designated for
publication) (dismissing appeal for lack of jurisdiction).
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: July 12, 2018